Citation Nr: 1517126	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  06-36 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to November 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction now rests with the San Diego, California RO.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing.  A transcript of the hearing is of record.

In March 2012, the Board remanded the issues of entitlement to an increased rating for meniscectomy of the right knee with degenerative joint disease and a left knee disability diagnosed as osteoarthritis.  In February 2013, the Board denied the claims.  The Board also referred to the RO the claim for entitlement to TDIU.  The Board acknowledged that in certain circumstances a claim for TDIU can be inferred as part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board found, however, that a formal claim for TDIU was considered and denied by the RO during the pendency of the claim for an increase rating that had not been appealed.  In light of those circumstances, the Board declined to apply Rice and take jurisdiction over the TDIU claim but instead referred the claim to the RO.  

The Veteran appealed the Board's decision to refer the claim for TDIU to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a memorandum decision in May 2014 that vacated the February 2013 Board decision referring the claim for TDIU and remanded the issue to the Board so that it could provide adequate reasons or bases in support of the decision to refer the issue of entitlement to TDIU.  

After review of the record and the Court decision, the Board finds that the notice of disagreement with regard to the increased rating claims placed into appellate status the claim for entitlement to TDIU.  In Rice, the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating when such claim is raised by the record.  Id. at 453.  As the Veteran has continually expressed that his service connected disabilities impact his ability to maintain employment, a TDIU claim is considered is a component of the increased rating claim that was on appeal before the Board.  Accordingly, the Board will take jurisdiction over this issue and will address the claim therein.  

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDING OF FACT

It is at least as likely as not that the appellant's service connected disabilities render him unable to obtain and retain substantially gainful employment.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is service connected for migraines rated as 50 percent disabling, meniscectomy of the right knee with degenerative joint disease rated as 20 percent disabling and left knee osteoarthritis rated as 20 percent disabling.  He contends that his service connected migraines and knee disabilities prevent him for obtaining and maintaining substantially gainful employment.  The Board has been presented with positive and negative evidence regarding the impact of the Veteran's service connected disabilities on his employability.  

To that end, the Veteran has been unemployed since 1999.  His last job was as a document copier technician.  The evidence demonstrates that the Veteran has service connected and non service connected disabilities that cause functional impairment.  In January 2008, a Vocational Evaluation Specialist opined that the Veteran was not a candidate to achieve a vocational goal.  He found that the Veteran is unable to sustain competitive employment performed on a 20-40 hour per week basis.  The September 2010 VA examiner found that the Veteran's knee disability caused moderately increased time required to complete certain occupational tasks such as climbing, stooping, kneeling and crouching as well as mild to moderately decreased standing and ambulation potential secondary to pain.  It was not, however, a contraindication for him to never perform these tasks according to the VA examiner.  The May 2012 VA examiner found that the Veteran's migraines did not impact his ability to work.

In September 2014, however, Vocational Consultant, C.B., opined that it is at least as likely as not that the Veteran's service connected migraine headaches and bilateral knee issues, independently of his other physical limitations, prevent him from securing or following a substainally gainful occupation.  He affirmed that his opinion was based on direct vocational interview with the Veteran, review of his c-file and his professional knowledge and background as a vocational specialist for over 30 years.  It was acknowledged that the Veteran had been displaced from some employment secondary to non-service connected disorders, in part, including on the job injuries.  It was further noted that the opinion entered herein had taken those findings into account, but that the Veteran was determined by this individual to be precluded from employment due to only service connected disorders.  Reference to records on file was made in support of this conclusion.

In light of the total evidence on file, including the September 2014 vocational evaluation and the Veteran's statements, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for TDIU are met.  


ORDER

Entitlement to a total disability rating for compensation on the basis of individual unemployability is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


